Exhibit 10.1

 

THIRD AMENDMENT TO COLLABORATION AND LICENSE AGREEMENT

This Third Amendment (this “Amendment”), effective August 4, 2016 (“Effective
Date”), is by and between F. Hoffmann-La Roche Ltd, with an office and place of
business at Grenzacherstrasse 124, 4070 Basel, Switzerland and Hoffmann-La Roche
Inc., with an office and place of business at 150 Clove Road, Suite 8, Little
Falls, New Jersey 07424, U.S.A. (together referred to as “Roche”) and Blueprint
Medicines Corporation, located at 38 Sidney Street, Suite 200, Cambridge,
Massachusetts 02139 (“Blueprint”).

WHEREAS, Blueprint and Roche entered into a Collaboration and License Agreement
dated March 14, 2016, as amended by amendment, effective April 15, 2016, and
second amendment, effective April 27, 2016 (“Agreement”);

NOW THEREFORE, Roche and Blueprint hereby agree as follows:

The 5th paragraph of Section 4.1.5 of the Agreement shall be deleted in its
entirety and replaced by the following:

Two chemistry experts at Roche (“Insulated Chemistry Experts”) and two
metabolism experts (“Insulated Pharmaceutical Sciences Experts”) shall be
designated in writing by Roche to review structures of Other Compounds and
Collaboration Compounds at the start of the collaboration and throughout the
Lead Nomination phase. The Insulated Chemistry Experts and the Insulated
Pharmaceutical Sciences Experts, in each case, shall independently handle the
structural information, and no structures provided by BPM to the Insulated
Chemistry Experts or the Insulated Pharmaceutical Sciences Experts can be shared
with any other individuals within Roche (including by an Insulated Chemistry
Expert to or with an Insulated Pharmaceutical Sciences Expert or vice versa,
other than the structures intended for testing by the Insulated Pharmaceutical
Sciences Experts) other than members of senior management specified on Appendix
4.1.5 acting in their decision making capacity. For clarity, these structures
cannot be used for any other purpose, including any research
purpose.  Appropriate safeguards will be established by Roche that are intended
to prevent any inadvertent disclosure or improper use of these structures and
any structural information related to such structures. From Lead Nomination
onwards and throughout Lead Optimization, the structures of Other Compounds and
Collaboration Compounds in the Lead Optimization phase shall be shared with the
Roche project team members (including Collaboration Compounds meeting Lead
Series Identified Criteria, CLS Criteria and CCS Criteria).

All other terms defined in the Agreement are to be interpreted as defined
therein, and all other terms of the Agreement are to remain in full force and
effect.

This Amendment may be executed in counterparts, each of which shall be deemed an
original, but both of which together shall constitute one and the same
instrument.

[Signature page follows.]



 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives.

 

 

 

 

 

 

Blueprint Medicines Corporation

 

 

 

 

 

/s/ Jeffrey Albers

 

 

 

 

 

Name:

Jeffrey Albers

 

 

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

F. Hoffmann-La Roche Ltd

 

 

 

 

 

/s/ Stefan Arnold

 

/s/ Andreas Hohn

 

 

 

Name:

Stefan Arnold

 

Name:

Dr. Andreas Hohn

 

 

 

 

 

Title:

Head Legal Pharma

 

Title:

Vice Director

 

 

 

 

 

 

 

Hoffmann-La Roche Inc.

 

 

 

 

 

/s/ David P. McDede

 

 

 

 

 

Name:

David P. McDede

 

 

 

 

 

 

 

 

Title:

Vice President – Treasurer

 

 

 

 

 

 

--------------------------------------------------------------------------------